Intervener contends that the three items which we copied are not invoices as of those dates, but that they are the totals entered on the books of S.C. Taylor at the end of each month for that month's purchases. The evidence shows that we might have been mistaken in finding that those were the dates of the invoices, for it shows that dray tickets for various deliveries made in February, March, and April were offered in evidence, and those dray tickets are not in the record, though it states that it contains all the evidence. The only evidence of their date is as we stated in the original opinion, other than that the deliveries were in February, March, and April. On the face of the record, it appears that there were deliveries in April, and the only date in the record is April 30th, after the contractor closed his operations April 16th. The record therefore shows error as to this item.
When that is shown, this court may either render such judgment as should have been rendered or reverse and remand, as it may deem right. Section 8599, Code. In view of the state of the record and the possible injustice of our judgment modifying and affirming that of the circuit court, we think it would be right to reverse and remand, rather than to modify and affirm it, as we did in the original judgment, and we so order. The judgment for costs will not thereby be affected.
The application for rehearing in other respects has been carefully considered, and it is overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 321